DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7, 9-10, and 12-20 in the reply filed on 02/04/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “indicators configured to provide to the user an indication of the state of the process” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure, it appears the corresponding structure is colored light illuminations and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the gaseous ozone detector" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is interpreted that there is some means of ozone monitoring.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andersen (US 2018/0008734).
	Regarding claim 1, Andersen (US 2018/0008734) teaches a control system for an aqueous ozone sanitizing device for sanitizing a first and a second object (Abstract), comprising: a power supply (Figs. 
	Regarding claim 6, Andersen further teaches an indicator coupled to the controller, providing the user an indication of the state of the process (Signal device 15, Paragraph [0143]).
	Regarding claim 16, Andersen further teaches the process further includes a state of process error, the process error state initiated by the controller upon detection of the first object displaced from the first application zone before a completion of the state of dispensing aqueous ozone to the first application zone (Paragraphs [0192]-[0195]).
	Regarding claim 17, Andersen further teaches the process further includes a state of process error, the process error state initiated by the controller upon detection of the first object displaced from the first application zone before a completion of the state of dispensing aqueous ozone to the first application zone (Paragraphs [0136], [0191], state the concentration and flow rates are controlled and the control means are able to detect a deviation from said parameters, necessitating the presence of sensor means).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Winnings (US 5,695,091).
	Regarding claim 2, Andersen appears to be silent with regards to the sensor being a capacitive sensor.
	Winnings (US 5,695,091) teaches a sanitizing device wherein the sensor detecting the presence of a user is a capacitive sensor configured to detect a user within a preselected distance that is close enough for the user to position a first object in the application zone (Column 2 lines 52-55, Column 3 lines 14-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the recognition device 9 is or at least includes a capacitive sensor configured to detect a user within a preselected distance that is close enough for the user to position a first object in the application zone as taught by Winnings to arrive at the claimed invention. One would have been motivated to do so in order to implement the sensor according to known means in order to properly activate the device only when a user is present as desired. 
	Regarding claim 3, Winnings further teaches the proximity sensor is configured to detect a user within 18 inches (Column 2 lines 52-55)
.
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Winnings (US 5,695,091) as evidenced by Tillman (NPL 2021).
Regarding claim 5, Andersen appears to be silent with regards to a time-of-flight sensor.
Winnings further teaches IR sensors are suitable for detecting the position of a user or object (Column 2 lines 55-67), which as evidenced by Tillman (NPL 2021) is a type of time-of-flight sensor (“What is a time-of-flight camera?”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the first object sensor is a time-of-flight sensor as taught by Winnings to arrive at the claimed invention. One would have been motivated to do so in order to successfully implement the first object sensor according to a known sensor means to arrive at a successfully operating device.

Claim 7, 9-10, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Rodenbeck (US 2019/0001006).
Regarding claim 7, Andersen teaches light illuminations, each of the plurality of different colored light illuminations indicating at least one of a plurality of states of the process, the plurality of states of 
Rodenbeck (US 2019/0001006) teaches a sanitizing device comprising a state of mitigating ozone off-gas as well as a plurality of different colored light illuminations (Fig. 3 Paragraphs [0040], [0053], [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a state of mitigating ozone off-gas and such that the indicators are a plurality of different colored light illuminations to indicate the operations as taught by Rodenbeck to arrive at the claimed invention. One would have been motivated to do to effectively communicate an operating state to a user and to minimize unintentional ozone gas exposure.
Regarding claim 9, Andersen in view of Rodenbeck further teaches the indicator is positioned with the sanitizing device to illuminate at least the first application zone with light (Paragraph [0040]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the indicator illuminates the first application zone with light. One would have been motivated to do so to inform the user the device is operating according to known means.
Regarding claim 10, Rodenbeck further teaches a state of mitigating ozone off-gas that the controller activates beginning no later than an initiation of the state of dispensing aqueous ozone to the first application zone and continuing after the termination of the state of dispensing aqueous ozone to the first application zone (Paragraph [0078]).

	Regarding claim 19, Andersen teaches A control system for an aqueous ozone sanitizing device for sanitizing a user's body parts, comprising: a controller for controlling a process of the sanitizing device, including a plurality of process states; a plurality of body part sensors coupled to the controller and configured to detect placement of the user's body parts within at least one application zone of the sanitizing device; and a user interface coupled to the controller and including an indicator of the plurality of process states; and wherein plurality of process states of the controller include at least: a ready state; a state of dispensing aqueous ozone to the at least one application zone initiated by the controller upon the plurality of body part sensors detecting placement of the user's body parts within the at least one application zone; a state of completion initiated by the controller upon maintaining the state of dispensing aqueous ozone to the user's body parts within the at least one application zone for at least a preset length of time; a state of process error initiated by the controller upon not maintaining a state of dispensing aqueous ozone to the user's body parts within the at least one application zone for the preset length of time (See the rejection of claim 18 above, Andersen is directed towards sanitizing hands as claimed). Andersen appears to be silent with regards towards mitigating ozone off-gas.
Rodenbeck teaches a sanitizing device comprising a state of mitigating ozone off-gas as well as a plurality of different colored light illuminations (Fig. 3 Paragraphs [0040], [0053], [0078]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a state of mitigating ozone off-gas and such that the indicators are a plurality of different colored light illuminations to indicate the operations as taught by Rodenbeck to arrive at the claimed invention. One would have been motivated .

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734).
Regarding claim 13, Andersen further teaches an 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that there is a second discrete object sensor. One would have been motivated to do so as the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04(VI)(B).
Regarding claim 14, Andersen further teaches the object detectors detect a user’s left and right hand in the respective application zones (Paragraph [0144]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Gordon (US 2008/0199354).

Gordon (US 2008/0199354) teaches a hand sterilizer that comprises a hand orientation sensor for detecting an orientation (Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Gordon such that there is an orientation sensor as taught by Gordon to arrive at the claimed invention. One would have been motivated to do so in order to guarantee a proper hand orientation for a superior hand sterilizing experience for the user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersen (US 2018/0008734) in view of Rodenbeck (US 2019/0001006) as applied to claims 9-10, 12, and 19 above and further in view of Gordon (US 2008/0199354).
Regarding claim 20, Andersen in view of Rodenbeck teaches all the limitations of claim 19, but appears to be silent with regards to the user interface indicating proper orientation of body parts.
Gordon further teaches indicators to show when the hands of a user to be sanitized in a sanitizer are in an optimal position (Paragraph [0037]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Andersen such that the user interface indicates proper orientation of body parts as taught by Gordon to arrive at the claimed invention. One would have been motivated to do so to better sanitize the body parts as desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799          

/SEAN E CONLEY/               Primary Examiner, Art Unit 1759